       Case 4:20-cv-00414-HSG Document 35 Filed 01/06/21 Page 1 of 3



 1   Melinda Jane Steuer (SBN 216105)
     THE LAW OFFICES OF MELINDA JANE STEUER
 2   1107 Second Street, Suite 230
     Sacramento, CA 95814
 3   Telephone: (916) 930-0045
     Facsimile: (916) 314-4100
 4   E-mail: msteuer@californiainvestoradvocate.com
 5   Attorneys for Plaintiff
     LISA LAUDEMAN
 6
     JACKSON LEWIS P.C.
 7   CAROLYN G. BURNETTE (SBN 191294)
     KAITLYN L. LAVARONI (SBN 313366)
 8   400 Capitol Mall, Suite 1600
     Sacramento, California 95814
 9   Telephone:     (916) 341-0404
     Facsimile:     (916) 341-0141
10   E-mail: carolyn.burnette@jacksonlewis.com
              kaitlyn.lavaroni@jacksonlewis.com
11
     Attorneys for Defendant
12   LINCOLN NATIONAL LIFE
     INSURANCE COMPANY, d/b/a
13   LINCOLN FINANCIAL GROUP
14

15                                UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17

18    LISA LAUDEMAN, an individual,               Case No. 4:20-cv-00414-HSG

19                       Plaintiff,
                                                  JOINT STIPULATION REGARDING
20           v.                                   CASE MANAGEMENT CONFERENCE
      LINCOLN NATIONAL LIFE                       DATE; ORDER
21
      INSURANCE COMPANY, d/b/a LINCOLN
22    FINANCIAL GROUP,
                                                  Complaint Filed:   01/21/20
                                                  Trial Date:        Not set
23
                     Defendant.
24

25

26

27

28
                                                  1
     JOINT STIPULATION REGARDING CASE MANAGEMENT CONFERENCE; ORDER
                                                      Case No. 4:20-cv-00414-HSG
       Case 4:20-cv-00414-HSG Document 35 Filed 01/06/21 Page 2 of 3



 1          LISA LAUDEMAN and LINCOLN NATIONAL CORPORATION, d/b/a LINCOLN
 2   FINANCIAL GROUP, through their undersigned counsel, jointly stipulate to reschedule the
 3   Case Management Conference currently scheduled for January 12, 2021 at 2:00 p.m. to January
 4   19, 2021 at 2:00 p.m. This request is being made due to a conflict with lead defense counsel’s
 5   schedule.
 6
     Dated: January 4, 2021                        THE LAW OFFICES OF MELINDA JANE
 7                                                 STEUER
 8                                          By:       /s/ Melinda Jane Steuer (authorized on 01/04/2021)
                                                      Melinda Jane Steuer
 9                                                    Attorneys for Plaintiff
                                                       LISA LAUDEMAN
10

11
     Dated: January 4, 2021                         JACKSON LEWIS P.C.
12
                                            By:        /s/ Kaitlyn L. Lavaroni
13                                                     Kaitlyn L. Lavaroni
                                                       Attorneys for Defendant
14                                                     LINCOLN NATIONAL LIFE
                                                       INSURANCE COMPANY, d/b/a
15                                                     LINCOLN FINANCIAL GROUP
16

17

18                                            ATTESTATION
19          I, Kaitlyn L. Lavaroni, have obtained authorization and concurrence in the filing of this
20   document from Melinda Jane Steuer, an attorney with The Law Offices of Melinda Jane Steuer
21   (attorneys of record for Plaintiff) which shall serve in lieu of her signature on the filed document.
22   I have obtained and will maintain records to support this concurrence for subsequent production
23   to the Court if so ordered or for inspection upon request by a party until one year after final
24   resolution of the action (including appeal, if any).
25   Dated: January 4, 2021                                 /s/ Kaitlyn L. Lavaroni
26                                                          Kaitlyn L. Lavaroni
                                                            Attorney for Defendant
27

28
                                                        2
     JOINT STIPULATION REGARDING CASE MANAGEMENT CONFERENCE; ORDER
                                                      Case No. 4:20-cv-00414-HSG
       Case 4:20-cv-00414-HSG Document 35 Filed 01/06/21 Page 3 of 3



 1                                             ORDER
 2          Pursuant to Stipulation, the Case Management Conference is rescheduled to January 19,
 3   2021 at 2:00 p.m.
 4   IT IS SO ORDERED.
 5
     DATED: 1/6/2021                    _____________________________________
 6                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
     JOINT STIPULATION REGARDING CASE MANAGEMENT CONFERENCE; ORDER
                                                      Case No. 4:20-cv-00414-HSG
